PATTERSON, Chief Judge.
Bryan Edward Richardson appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Richardson argued that the trial court failed to orally pronounce his sentence as a habitual felony offender sentence. A challenge to whether the written sentence conforms to the oral pronouncement is a claim that may properly be raised in a postconviction proceeding. Brooks v. State, 768 So.2d 513 (Fla. 2d DCA 2000); Dawson/Knapp v. State, 698 So.2d 266 (Fla. 2d DCA 1997). We affirm the trial court’s order because the record demonstrates that the court did in fact orally pronounce his sentence as a habitual felony offender.
However, our review of the record discovered a scrivener’s error in the judgment and sentence of December 15, 2000. This judgment reflects that Richardson received a sentence of four years’ incarceration followed by six years’ probation. Inadvertently, the trial court failed to check the appropriate box on the judgment and sentence designating Richardson’s sentence as a habitual offender sentence.
Accordingly, we affirm the trial court’s order denying Richardson’s motion for postconviction relief and remand for correction of the scrivener’s error in the final judgment.
Affirmed and remanded with directions.
ALTENBERND and SALCINES, JJ., Concur.